 


110 HRES 693 IH: Condemning the recent actions of the Ku Klux Klan.
U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 693 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2007 
Mr. Serrano submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Condemning the recent actions of the Ku Klux Klan. 
 
 
Whereas the Ku Klux Klan has long preached hate against people of an ethnicity, race, or religion differing from its members; 
Whereas the Ku Klux Klan has recently distributed hate-filled, anti-immigrant fliers in Manassas, Virginia, and other places; 
Whereas the distribution of these flyers is yet another attempt to demonize minorities to further the Ku Klux Klan’s own extremist philosophy; 
Whereas the Ku Klux Klan violently opposed the Civil Rights Movement by terrorizing innocent people; 
Whereas civil society must always strongly denounce the pernicious racism and violence espoused by the Ku Klux Klan; 
Whereas the terrible actions of the Ku Klux Klan highlights the need to be more welcoming to immigrants; and 
Whereas the Ku Klux Klan has long used hate and violence to spread fear among people they view as antithetical to their disturbing vision of the future of the United States as a place that excludes all differences of belief, nationality, or race: Now, therefore, be it 
 
That the House of Representatives strongly condemns the Ku Klux Klan for its long history of hate and for its most recent expression through the targeting of immigrant groups. 
 
